The opinion of the court was delivered
Pee Cubiam.
The Appellate Division affirmed a conviction in the municipal court for violation of a zoning ordinance, the violation consisting of an extension of a non-conforming use. We granted defendant’s petition for certification, 34 N. J. 325 (1961).
At the oral argument defendant conceded there was ample evidence to sustain a finding that he violated the zoning ordinance by the enlargement of the shed. His purpose in appealing was to seek a determination with respect to his other activities, but, since the conviction must be affirmed upon the conceded sufficiency of the evidence in the respect just mentioned, the present appeal is not a suitable vehicle for the specific determinations defendant has in mind. We are informed that a declaratory judgment action has been instituted, and the parties agreeing that the judgment should be affirmed without prejudice to a fresh determination in those proceedings of all matters other than with respect to the shed, a judgment to that effect will be entered.
For affirmance—Chief Justice Weintraub, and Justices Jacobs, Ebafcis, Pboctoe, Hall, Schettifo and Hahemaf—7.
For reversal—None.